Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 recites “an outsole comprising a lower surface and an upper surface” followed by “the outsole consists of thermoplastic polyurethane (TPU) and from 1 to 15 % by weight of an additive comprising an isocyanate group or an organosilicon compound or group to increase viscosity or an annealed material.”  The claim first recites that the outsole is open ended (comprising) then requires the outsole to be closed (consisting) then requires the outsole to open ended (comprising).  This makes the scope of the claim entirely unclear.  How can the outsole “consist” of polyurethane and an additive but also “comprise” and upper and lower surface?  Since the outsole is followed by “comprising” how can said outsole also “consist” of polyurethane.  In an attempted to expedite prosecution, the examiner will assume that the outsole can have structural features in addition to the upper to upper and lower surface.  The examiner will also assume that although the additive requires at least “an isocyanate group or an organosilicon compound or group to increase viscosity or an annealed material,” it does not exclude another compounds.  It is suggested applicant contact the examiner to the discussion potential claim amendments to clarify the record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2016/0015120) in view of Legneaux et al. (US 2003/0232933).

Denison discloses a shoe 200 with an outsole 206/306 an outsole comprising a lower surface and an upper surface, wherein the upper surface and lower surface consists of thermoplastic polyurethane (TPU), a midsole 204 in contact with the upper surface of the outsole, the midsole comprising particles of an expanded thermoplastic polyurethane (eTPU) (fig 8a-10, para 70-75).  

Dension does not disclose the outsole consisting from 1 to 15 % by weight of a an additive comprising an isocyanate group to increase viscosity, based on 100% by weight of the TPU.

Legneaux discloses a composition consisting of TPU (TPU portion of blended polymer, 33-35) with an additive comprising an isocyanate to increase the viscosity of the TPU, said additive present from 1 to 15 % by weight based on 100% by weight of the TPU. , as such improves the melt processing and strength of the TPU (para 6, 38-41 54, 62, example 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Denison such that outsole comprises from 1 to 15 % by weight of an additive to increase viscosity, based on 100% by weight of the TPU as taught by Legneaux above as such achieves the advantages detailed above. 

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.  Applicant’s states claim 16 has been amended “to make clear that the outsole contains only the thermoplastic polyurethane and the additive comprising an isocyanate group.”  For the reasons presented in the body of the rejection above, the examiner respectfully disagrees that the claim only requires such.  While the claim requires the additive to be at least one of “an isocyanate group or an organosilicon compound or group to increase viscosity or an annealed material,” it does not exclude other compounds or additives.  The language “additive comprising” allows for other compounds and additives.  The EVA mixed with the TPU in Legneaux reads on one of these additional compounds/additives.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748